TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 11, 2018



                                      NO. 03-18-00021-CR


                                     Kevin Scott, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.